CROCKETT, Justice:
(concurring, but dissenting in part).
I concur except as to the statement “I do not find that a jury question was presented” with respect to defendant’s having reasonable ground for believing that the plaintiff stole the truck. It is my opinion that plaintiff’s leaving a check, which defendant had not agreed to accept, gave plaintiff no more right to arbitrarily seize and drive away the truck than if he had left a phony three-dollar bill, or nothing at all.
I therefore agree with the defendant’s contention that there was at least a question for a jury to decide as to whether the defendant had reasonable ground to believe that the plaintiff had committed larceny on its truck. Accordingly, I would remand this case for trial on all issues.
ELLETT, C. J., and HALL, J., concur in the concurring and dissenting opinion of CROCKETT, J.